Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00203-CR

                             EX PARTE Armando RAMOS

                From the 226th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018CR6442-W1
                        Honorable Velia J. Meza, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED November 30, 2022.


                                             _____________________________
                                             Rebeca C. Martinez, Chief Justice